Mr. Chief Justice Taney
announced the decree of the court. This cause came on to be heard on the transcript of the record from the Circuit Court of the United States for the Southern District of New York, and it appearing to the court here by a stipulation on file, signed by the counsel for the respective parties, that the matters in controversy had been agreed and settled between them, and that the case should be dismissed without costs to either party as against the other, it is,, thereupon, now here ordered and decreed by this court that this cause be, and the same is hereby, dismissed, and that each party pay their own costs in this court. Dismissed.